DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
     A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 2/3/2021 and 12/29/2020 have been entered.
 
Response to Amendment
     The amendments to Claim 16 in the submission filed 12/29/2020 are acknowledged and accepted.

Response to Arguments
     The Applicant's arguments filed 12/29/2020 have been fully considered but they are not persuasive. 
     See Section 12 of the Office Action dated 1/11/2021 with respect to the arguments presented on Pages 5-9 of the submission filed 12/29/2020 regarding the use of Official Notice and the rejections under Hsiao et al.
     Claims 1-2, 4-8, 16-17 are rejected as follows.

Claim Rejections - 35 USC § 102
     In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
     The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


     Claim(s) 1-2, 4-6, 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsiao et al. (U.S. Patent Application Publication US 2013/0070187 A1), of record.
     Hsiao et al. discloses an optical apparatus (See for example Abstract; Figures 1-7), comprising a substrate (See for example 31 in Figures 2-4; 301 in Figure 5) having an aperture mask (See for example 33, 36 in Figures 2-4; 303, 306 in Figure 5) printed directly on at least one of a light entrance surface or a light exit surface of the substrate so as to provide an aperture over a portion of the substrate; wherein the aperture mask includes a photoresist (See for example 33, 36 in Figures 2-4; 303, 306 in Figure 5; .

Claim Rejections - 35 USC § 103
     In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

     Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsiao et al., of record.
     Hsiao et al. discloses the invention as set forth above, but does not specifically disclose the photoresist being a positive or negative photoresist.  However, it is well known in the art that photoresists may be positive photoresist or negative photoresist, depending on the characteristics and advantages required for the photoresist.  For example, positive photoresist is generally more expensive, but offers a higher minimum feature resolution, whereas negative photoresist is generally less expensive, but has a lower minimum feature resolution.  Official Notice is taken.  Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the photoresist be a positive or negative photoresist, to take advantage of the cost and feature size characteristics offered by each of these types of photoresists.

Conclusion
     The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication US 2006/0284956 A1 to Chou.
‘Photoresist’, retrieved from Wikipedia, 2/16/2021.
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNEL C LAVARIAS whose telephone number is (571)272-2315.  The examiner can normally be reached on M-F 10:30 AM-7 PM.
     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a 


ARNEL C. LAVARIAS
Primary Examiner
Group Art Unit 2872
2/16/2021



/ARNEL C LAVARIAS/Primary Examiner, Art Unit 2872